Citation Nr: 1519147	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-15 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether reduction of the disability rating for service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar from 20 percent to 10 percent, effective January 1, 2011, was proper.

2.  Whether reduction of the disability rating for service-connected left knee limitation of extension from 10 percent to zero percent, effective January 1, 2011, was proper.

3.  Whether reduction of the disability rating for service-connected left lower extremity radiculopathy from 10 percent to zero percent, effective January 1, 2011, was proper.

(The issue of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $3,006.00 is addressed in a separate Board decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty for more than two decades, retiring from service in January 1993.    

This case initially came before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge in February 2015.  The transcript of the hearing has been associated with the claims file and has been reviewed.

In the hearing transcript, the Veteran asked about filing a claim under 38 U.S.C.A. § 1151.  To the extent the Veteran wishes to pursue such a claim, one should be filed with the RO.



FINDINGS OF FACT

The October 2010 rating decision that effected the rating reduction for the Veteran's service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar from 20 percent to 10 percent effective January 1, 2011, the rating reduction for the Veteran's service-connected left knee limitation of extension from 10 percent to zero percent effective January 1, 2011, and the rating reduction for the Veteran's service-connected left lower extremity radiculopathy from 10 percent to zero percent effective January 1, 2011, does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.  


CONCLUSIONS OF LAW

1.  The reduction of the 20 percent rating assigned for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2014). 

2.  The reduction of the 10 percent rating assigned for the service-connected left knee limitation of extension was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5261 (2014). 

3.  The reduction of the 10 percent rating assigned for the service-connected left lower extremity radiculopathy was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8521 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Legal Criteria: Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1 , 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993).  

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2014).  Diagnostic Codes 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  A disability rating of 40 percent is warranted for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  Id.

3.  Analysis

The Board finds that the reductions of the disability ratings for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar from 20 percent to 10 percent effective January 1, 2011, for the service-connected left knee limitation of extension from 10 percent to zero percent effective January 1, 2011, and for the service-connected left lower extremity radiculopathy from 10 percent to zero percent effective January 1, 2011, are void ab initio because the reductions were improper and restoration of the 20 percent rating for service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar, restoration of the 10 percent rating for the left knee limitation of extension, and restoration of the 10 percent rating for the left lower extremity radiculopathy are warranted from January 1, 2011.   

In July 2010, the RO proposed to reduce the ratings assigned to the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar under Diagnostic Code 5257, the service-connected left knee limitation of extension under Diagnostic Code 5261, and the service-connected left lower extremity radiculopathy under Diagnostic Code 8521.  The October 2010 rating decision effectuated the reduction, effective on January 1, 2011.      

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id. 

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) have been met.  See the July 8, 2010 RO letter. 

However, the Board finds that the reductions of the disability ratings for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar, the service-connected left knee limitation of extension, and the service-connected left lower extremity radiculopathy are void because the provisions of 38 C.F.R. § 3.344 were not considered and the October 2010 decision to reduce the ratings was not in accordance with law.  

In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In determining the propriety of a rating reduction, the Board must not only "determine[] that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  "Where...the Court finds that the [Board] has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with law."  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In the October 2010 decision, the RO did not make a determination as to whether the disability ratings assigned to the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar, the service-connected left knee limitation of extension, and the service-connected left lower extremity radiculopathy were in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  The RO also did not make a finding as to whether the VA examination used as a basis for the reductions was adequate as set forth by 38 C.F.R. § 3.344. 

Regarding the reduction of the disability rating for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar from 20 percent to 10 percent, in the July 2010 rating decision which proposed the rating reduction, the RO indicated that they have changed the diagnosis and diagnostic code to reflect the recent surgical procedure performed on the Veteran's left knee and found that the record showed sustained improvement in this condition upon the last VA examination in February 2006.  However, the RO did not provide any findings as to whether it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life.  Improvement means an actual change in the disability and improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  Improvement specifically was not discussed in the October 2010 rating decision that effectuated the reduction.  The word improvement was not used.

Regarding the reduction of the disability rating for the service-connected left knee limitation of extension and the left lower extremity radiculopathy, improvement was not discussed in the July 2010 or October 2010 rating decisions.  The word improvement indeed was not used.  The RO did not discuss whether there was an actual change in the disabilities and that the improvement would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344.  

The July 2010 and October 2010 rating decisions did not set forth a comparison of the Veteran's left knee disability (limitation of extension) and the left lower extremity radiculopathy at the time of the reduction and when the disability rating was first assigned.  For example, only the most recent examination findings were discussed.  There was no discussion of the medical evidence which was the basis of the initial 10 percent ratings assigned to the left knee limitation of extension and to the left lower extremity radiculopathy in the May 2006 rating decision.  In the July 2010 and October 2010 decisions, the RO considered what the proper rating was as if a higher rating was the sole determination to be made.  The same essentially is true of the June 2011 statement of the case.  

The Board notes that here, the rating decision proposing the reductions in July 2010, the rating decision effectuating the reduction in October 2010, and the June 2011 statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) are applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the July 2010 or October 2010 rating decisions.  The provisions of 38 C.F.R. § 3.344 were not set forth in the June 2011 statement of the case.  

It appears that an attempt was made to follow all pertinent statutes and regulations, but it fell short.  Proper procedure, which was necessary, was not followed with respect to the reduction and the applicable regulation, 38 C.F.R. § 3.344, was not properly applied.  Accordingly, the action to reduce the ratings is void, and the 20 percent evaluation for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar, the 10 percent evaluation for the service-connected left knee limitation of extension, and the 10 percent evaluation for the service-connected left lower extremity radiculopathy are restored as though the reductions had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993). 


ORDER

The reduction to 10 percent being void, restoration of a 20 percent rating for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar effective January 1, 2011 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

The reduction to zero percent being void, restoration of a 10 percent rating for the service-connected left knee limitation of extension effective January 1, 2011 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

The reduction to zero percent being void, restoration of a 10 percent rating for the service-connected left lower extremity radiculopathy effective January 1, 2011 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


